 



Exhibit 10.11
THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 5 BELOW, MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND
UNTIL REGISTERED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAW OR, IN THE
OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF
THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS
EXEMPT FROM REGISTRATION.
WARRANT TO PURCHASE STOCK

      Company:  
StarVox Communications, Inc., a California corporation
Number of Shares:  
300,000, as may be increased pursuant to Section 1.7
Class of Stock:  
Series A Preferred
Warrant Price:  
$0.50
Issue Date:  
August 24, 2006
Expiration Date:  
The tenth anniversary after the Issue Date
Credit Facility:  
This Warrant is issued in connection with the Loan and Security Agreement
between Company and Silicon Valley Bank having an Effective Date of August 24,
2006. All capitalized terms not defined herein have the meaning given them in
such Agreement.

     THIS WARRANT CERTIFIES THAT, for good and valuable consideration, SILICON
VALLEY BANK (Silicon Valley Bank, together with any registered holder from time
to time of this Warrant or any holder of the shares issuable or issued upon
exercise of this Warrant, “Holder”) is entitled to purchase the number of fully
paid and nonassessable shares of the class of securities (the “Shares”) of the
Company at the Warrant Price, all as set forth above and as adjusted pursuant to
Article 2 of this Warrant, subject to the provisions and upon the terms and
conditions set forth in this Warrant.
ARTICLE 1. EXERCISE.
          1.1 Method of Exercise. Holder may exercise this Warrant by delivering
a duly executed Notice of Exercise in substantially the form attached as
Appendix 1 to the principal office of the Company. Unless Holder is exercising
the conversion right set forth in Article 1.2, Holder shall also deliver to the
Company a check, wire transfer (to an account designated by the Company), or
other form of payment acceptable to the Company for the aggregate Warrant Price
for the Shares being purchased.
          1.2 Conversion Right. In lieu of exercising this Warrant as specified
in Article 1.1, Holder may from time to time convert this Warrant, in whole or
in part, into a number of Shares determined by dividing (a) the aggregate fair
market value of the Shares or other securities otherwise issuable upon exercise
of this Warrant minus the

 



--------------------------------------------------------------------------------



 



aggregate Warrant Price of such Shares by (b) the fair market value of one
Share. The fair market value of the Shares shall be determined pursuant to
Article 1.3.
          1.3 Fair Market Value. If the Company’s common stock is traded in a
public market and the Shares are common stock, the fair market value of each
Share shall be the closing price of a Share reported for the business day
immediately before Holder delivers its Notice of Exercise to the Company (or in
the instance where the Warrant is exercised immediately prior to the
effectiveness of the Company’s initial public offering, the “price to public”
per share price specified in the final prospectus relating to such offering). If
the Company’s common stock is traded in a public market and the Shares are
preferred stock, the fair market value of a Share shall be the closing price of
a share of the Company’s common stock reported for the business day immediately
before Holder delivers its Notice of Exercise to the Company (or, in the
instance where the Warrant is exercised immediately prior to the effectiveness
of the Company’s initial public offering, the initial “price to public” per
share price specified in the final prospectus relating to such offering), in
both cases, multiplied by the number of shares of the Company’s common stock
into which a Share is convertible. If the Company’s common stock is not traded
in a public market, the Board of Directors of the Company shall determine fair
market value in its reasonable good faith judgment.
          1.4 Delivery of Certificate and New Warrant. Promptly after Holder
exercises or converts this Warrant and, if applicable, the Company receives
payment of the aggregate Warrant Price, the Company shall deliver to Holder
certificates for the Shares acquired and, if this Warrant has not been fully
exercised or converted and has not expired, a new Warrant representing the
Shares not so acquired.
          1.5 Replacement of Warrants. On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form and amount to the Company
or, in the case of mutilation on surrender and cancellation of this Warrant, the
Company shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor.
          1.6 Treatment of Warrant Upon Acquisition of Company.
               1.6.1 “Acquisition”. For the purpose of this Warrant,
“Acquisition” means any sale, exclusive license, or other disposition of all or
substantially all of the assets of the Company, or any reorganization,
consolidation, or merger of the Company where the holders of the Company’s
voting securities immediately before the transaction beneficially own less than
50% of the outstanding voting securities of the surviving entity immediately
after the transaction.
               1.6.2 Treatment of Warrant at Acquisition.
A) Upon the written request of the Company, Holder agrees that, in the event of
an Acquisition that is not an asset sale and in which the sole consideration is
cash, either (a) Holder shall exercise its conversion or purchase right under
this Warrant and such exercise will be deemed effective immediately prior to the
consummation of such Acquisition or (b) if Holder elects not to exercise the
Warrant, this Warrant will expire upon the consummation of such Acquisition. The
Company shall provide Holder with written notice of its request relating to the
foregoing (together with such reasonable

 



--------------------------------------------------------------------------------



 



information as Holder may request in connection with such contemplated
Acquisition giving rise to such notice), which is to be delivered to Holder not
less than ten (10) days prior to the closing of the proposed Acquisition.
B) Upon the written request of the Company, Holder agrees that, in the event of
an Acquisition that is an “arms length” sale of all or substantially all of the
Company’s assets (and only its assets) to a third party that is not an Affiliate
(as defined below) of the Company (a “True Asset Sale”), either (a) Holder shall
exercise its conversion or purchase right under this Warrant and such exercise
will be deemed effective immediately prior to the consummation of such
Acquisition or (b) if Holder elects not to exercise the Warrant, this Warrant
will continue until the Expiration Date if the Company continues as a going
concern following the closing of any such True Asset Sale. The Company shall
provide Holder with written notice of its request relating to the foregoing
(together with such reasonable information as Holder may request in connection
with such contemplated Acquisition giving rise to such notice), which is to be
delivered to Holder not less than ten (10) days prior to the closing of the
proposed Acquisition.
C) Upon the closing of any Acquisition other than those particularly described
in subsections (A) and (B) above, the successor entity shall assume the
obligations of this Warrant, and this Warrant shall be exercisable for the same
securities, cash, and property as would be payable for the Shares issuable upon
exercise of the unexercised portion of this Warrant as if such Shares were
outstanding on the record date for the Acquisition and subsequent closing. The
Warrant Price and/or number of Shares shall be adjusted accordingly.
As used herein “Affiliate” shall mean any person or entity that owns or controls
directly or indirectly ten (10) percent or more of the stock of Company, any
person or entity that controls or is controlled by or is under common control
with such persons or entities, and each of such person’s or entity’s officers,
directors, joint venturers or partners, as applicable.
          1.7 Number of Shares. This Warrant is immediately exercisable for
300,000 Shares; provided, however, at such time as Lender has made advances
under (a) Tranche 2 of the Term Loan, this Warrant shall be immediately
exercisable for an additional 100,000 shares of Shares, and (b) Tranche 3 of the
Term Loan, this Warrant shall be immediately exercisable for an additional
100,000 Shares.1
ARTICLE 2. ADJUSTMENTS TO THE SHARES.
          2.1 Stock Dividends, Splits, Etc. If the Company declares or pays a
dividend on the Shares payable in common stock, or other securities, then upon
exercise of this Warrant, for each Share acquired, Holder shall receive, without
cost to Holder, the total number and kind of securities to which Holder would
have been entitled had Holder owned the Shares of record as of the date the
dividend occurred. If the Company subdivides the Shares by reclassification or
otherwise into a greater number of shares or takes any other action which
increase the amount of stock into which the Shares are convertible, the number
of shares purchasable hereunder shall be proportionately increased and the
Warrant Price shall be proportionately decreased. If
 

1   Using the defined term Shares will reflect the fact that these will be
post-merger securities and will not actually be the Series A Preferred.

 



--------------------------------------------------------------------------------



 



the outstanding shares are combined or consolidated, by reclassification or
otherwise, into a lesser number of shares, the Warrant Price shall be
proportionately increased and the number of Shares shall be proportionately
decreased.
          2.2 Reclassification, Exchange, Combinations or Substitution. Upon any
reclassification, exchange, substitution, or other event that results in a
change of the number and/or class of the securities issuable upon exercise or
conversion of this Warrant, Holder shall be entitled to receive, upon exercise
or conversion of this Warrant, the number and kind of securities and property
that Holder would have received for the Shares if this Warrant had been
exercised immediately before such reclassification, exchange, substitution, or
other event. Such an event shall include any automatic conversion of the
outstanding or issuable securities of the Company of the same class or series as
the Shares to common stock pursuant to the terms of the Company’s Articles of
Incorporation upon the closing of a registered public offering of the Company’s
common stock. The Company or its successor shall promptly issue to Holder an
amendment to this Warrant or a new Warrant setting forth the number and kind of
such new securities or other property issuable upon exercise or conversion of
this Warrant as a result of such reclassification, exchange, substitution or
other event that results in a change of the number and/or class of securities
issuable upon exercise or conversion of this Warrant. The amendment to this
Warrant or new Warrant shall provide for adjustments which shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Article 2 including, without limitation, adjustments to the Warrant Price and to
the number of securities or property issuable upon exercise of the new Warrant.
The provisions of this Article 2.2 shall similarly apply to successive
reclassifications, exchanges, substitutions, or other events.
          2.3 Adjustments for Diluting Issuances. The Shares subject to this
Warrant have the anti-dilution protection set forth in the Company’s Articles of
Incorporation. The provisions set forth in the Company’s Articles of
Incorporation in effect as of the Issue Date for the series and class of stock
of which the Shares consist may not be amended, modified or waived, without the
prior written consent of Holder, unless such amendment, modification or waiver
affects each share of such series or class of stock in the same manner.
          2.4 No Impairment. The Company shall not, by amendment of its Articles
of Incorporation or through a reorganization, transfer of assets, consolidation,
merger, dissolution, issue, or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed under this Warrant by the Company, but shall at all times
in good faith assist in carrying out of all the provisions of this Article 2 and
in taking all such action as may be necessary or appropriate to protect Holder’s
rights under this Article against impairment. The foregoing notwithstanding, the
Company shall not have been deemed to have impaired Holder’s rights hereunder if
it amends its Artcles of Incorporation, or the holders of the Company’s
preferred stock waive rights thereunder, in a manner that does not affect any
share of stock differently from the effect that such amendments or waivers have
generally on the rights, preferences, privileges or restrictions of the other
shares of the same series of stock.
          2.5 Fractional Shares. No fractional Shares shall be issuable upon
exercise or conversion of this Warrant and the number of Shares to be issued
shall be rounded down to the nearest whole Share. If a fractional share interest
arises upon any

 



--------------------------------------------------------------------------------



 



exercise or conversion of the Warrant, the Company shall eliminate such
fractional share interest by paying Holder the amount computed by multiplying
the fractional interest by the fair market value of a full Share.
          2.6 Certificate as to Adjustments. Upon each adjustment of the Warrant
Price, the Company shall promptly notify Holder in writing, and, at the
Company’s expense, promptly compute such adjustment, and furnish Holder with a
certificate of its Chief Financial Officer setting forth such adjustment and the
facts upon which such adjustment is based. The Company shall, upon written
request, furnish Holder a certificate setting forth the Warrant Price in effect
upon the date thereof and the series of adjustments leading to such Warrant
Price.
ARTICLE 3. REPRESENTATIONS AND COVENANTS OF THE COMPANY.
          3.1 Representations and Warranties. The Company represents and
warrants to Holder as follows:
               (a) All Shares which may be issued upon the exercise of the
purchase right represented by this Warrant, and all securities, if any, issuable
upon conversion of the Shares, shall, upon issuance, be duly authorized, validly
issued, fully paid and nonassessable, and free of any liens and encumbrances
except for restrictions on transfer provided for herein or under applicable
federal and state securities laws.
               (b) The Company’s capitalization table attached hereto as
Schedule 1 is true and complete as of the Issue Date.
          3.2 Notice of Certain Events. If the Company proposes at any time
(a) to declare any dividend or distribution upon any of its stock, whether in
cash, property, stock, or other securities and whether or not a regular cash
dividend; (b) to offer for sale any shares of the Company’s capital stock (or
other securities convertible into such capital stock), other than (i) pursuant
to the Company’s stock option or other compensatory plans, (ii) in connection
with commercial credit arrangements or equipment financings, or (iii) in
connection with strategic transactions for purposes other than capital raising;
(c) to effect any reclassification or recapitalization of any of its stock;
(d) to merge or consolidate with or into any other corporation, or sell, lease,
license, or convey all or substantially all of its assets, or to liquidate,
dissolve or wind up; or (e) offer holders of registration rights the opportunity
to participate in an underwritten public offering of the Company’s securities
for cash, then, in connection with each such event, the Company shall give
Holder: (1) at least 10 days prior written notice of the date on which a record
will be taken for such dividend, distribution, or subscription rights (and
specifying the date on which the holders of common stock will be entitled
thereto) or for determining rights to vote, if any, in respect of the matters
referred to in (a) and (b) above; (2) in the case of the matters referred to in
(c) and (d) above at least 10 days prior written notice of the date when the
same will take place (and specifying the date on which the holders of common
stock will be entitled to exchange their common stock for securities or other
property deliverable upon the occurrence of such event); and (3) in the case of
the matter referred to in (e) above, the same notice as is given to the holders
of such registration rights. Company will also provide information requested by
Holder reasonably necessary to enable Holder to comply with Holder’s accounting
or reporting requirements.

 



--------------------------------------------------------------------------------



 



          3.3 Registration Under Securities Act of 1933, as amended. The Company
agrees that it will use commercially reasonable efforts to amend the Company’s
[Investors’ Rights Agreement] dated as of ___, 2006 (the “Investor Rights
Agreement”) such that the Shares, to the extent they have been converted into
common stock of the Company shall have certain incidental, or “Piggyback,”
registration rights and S-3 registration rights pursuant to and as set forth in
the Company’s Investor Rights Agreement that are pari passu with the Company’s
other investors.
          3.4 No Shareholder Rights. Except as provided in this Warrant, Holder
will not have any rights as a shareholder of the Company until the exercise of
this Warrant.
ARTICLE 4. REPRESENTATIONS, WARRANTIES OF HOLDER. Holder represents and warrants
to the Company as follows:
          4.1 Purchase for Own Account. This Warrant and the securities to be
acquired upon exercise of this Warrant by Holder will be acquired for investment
for Holder’s account, not as a nominee or agent, and not with a view to the
public resale or distribution within the meaning of the Act. Holder also
represents that Holder has not been formed for the specific purpose of acquiring
this Warrant or the Shares.
          4.2 Disclosure of Information. Holder has received or has had full
access to all the information it considers necessary or appropriate to make an
informed investment decision with respect to the acquisition of this Warrant and
its underlying securities. Holder further has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of this Warrant and its underlying securities and to
obtain additional information (to the extent the Company possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify any information furnished to Holder or to which Holder has
access.
          4.3 Investment Experience. Holder understands that the purchase of
this Warrant and its underlying securities involves substantial risk. Holder has
experience as an investor in securities of companies in the development stage
and acknowledges that Holder can bear the economic risk of such Holder’s
investment in this Warrant and its underlying securities and has such knowledge
and experience in financial or business matters that Holder is capable of
evaluating the merits and risks of its investment in this Warrant and its
underlying securities and/or has a preexisting personal or business relationship
with the Company and certain of its officers, directors or controlling persons
of a nature and duration that enables Holder to be aware of the character,
business acumen and financial circumstances of such persons.
          4.4 Accredited Investor Status. Holder is an “accredited investor”
within the meaning of Regulation D promulgated under the Act.
          4.5 The Act. Holder understands that this Warrant and the Shares
issuable upon exercise or conversion hereof have not been registered under the
Act in reliance upon a specific exemption therefrom, which exemption depends
upon, among other things, the bona fide nature of Holder’s investment intent as
expressed herein. Holder understands that this Warrant and the Shares issued
upon any exercise or conversion hereof must be held indefinitely unless
subsequently registered under the Act

 



--------------------------------------------------------------------------------



 



and qualified under applicable state securities laws, or unless exemption from
such registration and qualification are otherwise available.
ARTICLE 5. MISCELLANEOUS.
          5.1 Term. This Warrant is exercisable in whole or in part at any time
following the authorization of the Shares and from time to time on or before the
Expiration Date.
          5.2 Legends. This Warrant and the Shares (and the securities issuable,
directly or indirectly, upon conversion of the Shares, if any) shall be
imprinted with a legend in substantially the following form:
THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 5 BELOW, MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND
UNTIL REGISTERED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAW OR, IN THE
OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF
THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS
EXEMPT FROM REGISTRATION.
     THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A LOCK-UP
PERIOD FOLLOWING THE CLOSING DATE OF A REGISTRATION IN CONNECTION WITH THE
CORPORATION’S INITIAL PUBLIC OFFERING, AS SET FORTH IN THE AMENDED AND RESTATED
INVESTOR RIGHTS AGREEMENT, AS AMENDED FROM TIME TO TIME, A COPY OF WHICH MAY BE
EXAMINED AT THE PRINCIPAL OFFICE OF THE CORPORATION DURING REGULAR BUSINESS
HOURS. SUCH LOCK-UP PERIOD IS BINDING ON TRANSFEREES OF THESE SECURITIES.
          5.3 Compliance with Securities Laws on Transfer. This Warrant and the
Shares issuable upon exercise of this Warrant (and the securities issuable,
directly or indirectly, upon conversion of the Shares, if any) may not be
transferred or assigned in whole or in part without compliance with applicable
federal and state securities laws by the transferor and the transferee
(including, without limitation, the delivery of investment representation
letters and legal opinions reasonably satisfactory to the Company, as reasonably
requested by the Company). The Company shall not require Silicon Valley Bank
(“Bank”) to provide an opinion of counsel if the transfer is to Bank’s parent
company, SVB Financial Group (formerly Silicon Valley Bancshares), or any other
affiliate of Bank. Additionally, the Company shall also not require an opinion
of counsel if there is no material question as to the availability of current
information as referenced in Rule 144(c), Holder represents that it has complied
with Rule 144(d) and (e) in reasonable detail, the selling broker represents
that it has complied with Rule 144(f), and the Company is provided with a copy
of Holder’s notice of proposed sale.

 



--------------------------------------------------------------------------------



 



          5.4 Transfer Procedure. After receipt by Bank of the executed Warrant,
Bank will transfer all of this Warrant to SVB Financial Group by execution of an
Assignment substantially in the form of Appendix 2. Subject to the provisions of
Article 5.3 and upon providing the Company with written notice, SVB Financial
Group and any subsequent Holder may transfer all or part of this Warrant or the
Shares issuable upon exercise of this Warrant (or the Shares issuable directly
or indirectly, upon conversion of the Shares, if any) to any transferee,
provided, however, in connection with any such transfer, SVB Financial Group or
any subsequent Holder will give the Company notice of the portion of the Warrant
being transferred with the name, address and taxpayer identification number of
the transferee and Holder will surrender this Warrant to the Company for
reissuance to the transferee(s) (and Holder if applicable). The Company may
refuse to transfer this Warrant or the Shares to any person who directly
competes with the Company, unless, in either case, the stock of the Company is
publicly traded.
          5.5 Notices. All notices and other communications from the Company to
Holder, or vice versa, shall be deemed delivered and effective when given
personally or mailed by first-class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company or Holder, as
the case may (or on the first business day after transmission by facsimile) be,
in writing by the Company or such Holder from time to time. Effective upon
receipt of the fully executed Warrant and the initial transfer described in
Article 5.4 above, all notices to Holder shall be addressed as follows until the
Company receives notice of a change of address in connection with a transfer or
otherwise:
SVB Financial Group
Attn: Treasury Department
3003 Tasman Drive, HA 200
Santa Clara, CA 95054
Facsimile: 408-496-2405
Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:
StarVox Communications, Inc.
Attn: Tom Rowley
2728 Orchard Parkway
San Jose, CA 95134
Facsimile: (408) 9430180
          5.6 Waiver. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.
          5.7 Attorneys’ Fees. In the event of any dispute between the parties
concerning the terms and provisions of this Warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all costs
incurred in such dispute, including reasonable attorneys’ fees.
          5.8 Automatic Conversion upon Expiration. In the event that, upon the
Expiration Date, the fair market value of one Share (or other security issuable
upon the exercise hereof) as determined in accordance with Section 1.3 above is
greater than

 



--------------------------------------------------------------------------------



 



the Warrant Price in effect on such date, then this Warrant shall automatically
be deemed on and as of such date to be converted pursuant to Section 1.2 above
as to all Shares (or such other securities) for which it shall not previously
have been exercised or converted, and the Company shall promptly deliver a
certificate representing the Shares (or such other securities) issued upon such
conversion to Holder.
          5.9 Counterparts. This Warrant may be executed in counterparts, all of
which together shall constitute one and the same agreement.
          5.10 Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
its principles regarding conflicts of law.
[Signature page follows]

 



--------------------------------------------------------------------------------



 



          “COMPANY”    
 
        STARVOX COMMUNICATIONS, INC.    
 
       
By:
  /s/ Thomas Rowley    
 
       
Name:
  Thomas Rowley
 
(Print)    
Title:
  CEO    
 
        “HOLDER”    
 
        SILICON VALLEY BANK    
 
       
By:
  /s/ Tim Walsh     
 
 
 
   
 
       
Name:
  Tim Walsh     
 
 
 
(Print)    
Title:
 
Senior Vice President 
   

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
CAPITALIZATION TABLE
[See attached.]

 



--------------------------------------------------------------------------------



 



APPENDIX 1
NOTICE OF EXERCISE
     1. Holder elects to purchase                      shares of the
Common/Series                                         Preferred [strike one]
Stock of                                          pursuant to the terms of the
attached Warrant, and tenders payment of the purchase price of the shares in
full.
[or]
     1. Holder elects to convert the attached Warrant into Shares/cash [strike
one] in the manner specified in the Warrant. This conversion is exercised for
                                         of the Shares covered by the Warrant.
     [Strike paragraph that does not apply.]
     2. Please issue a certificate or certificates representing the shares in
the name specified below:

                       
 
      Holders Name    
 
           
 
           
 
                     
 
           
 
                     
 
      (Address)    

     3. By its execution below and for the benefit of the Company, Holder hereby
restates each of the representations and warranties in Article 4 of the Warrant
as the date hereof.

             
 
  HOLDER:    
 
           
 
                     
 
           
 
  By:                  
 
           
 
  Name:                  
 
           
 
  Title:                  
 
           
 
  (Date):                  

 



--------------------------------------------------------------------------------



 



APPENDIX 2
ASSIGNMENT
For value received, Silicon Valley Bank hereby sells, assigns and transfers unto

         
 
  Name:   SVB Financial Group
 
  Address:   3003 Tasman Drive (HA-200)
 
      Santa Clara, CA 95054
 
       
 
  Tax ID:   91-1962278

that certain Warrant to Purchase Stock issued by StarVox Communications, Inc.
(the “Company”), on August 24, 2006 (the “Warrant”) together with all rights,
title and interest therein.

              SILICON VALLEY BANK
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Date:                                                             
By its execution below, and for the benefit of the Company, SVB Financial Group
makes each of the representations and warranties set forth in Article 4 of the
Warrant and agrees to all other provisions of the Warrant as of the date hereof.

              SVB FINANCIAL GROUP
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 